DETAILED ACTION
This Office Action is in response to the Amendment filed on 26 May 2022.
Claims 1-20 are presented for examination.
Claims 1-5, 7, 11-15 and 17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 26 May 2022, with respect to the 35 USC § 112 Rejection of Claims 2-6, 7 and 14-17 have been fully considered and are persuasive.  The 35 USC § 112 Rejection of Claims 2-6, 7 and 14-17 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow et al (US 2019/0132035 A1), hereinafter McMorrow, in view of Van der Velde et al (US 2014/0329557 A1), hereinafter Van der Velde.

Regarding Claim 1, McMorrow discloses a radio frequency (RF) unit comprising:
an antenna array comprising a plurality of antenna elements (see Figures 3A and 3B and page 3, paragraph 33; an antenna array comprising a plurality of antenna elements/phased array 10A), wherein: 
a first set of the plurality of antenna elements is configured to operate in a Time Division Duplex (TDD) mode (see Figures 3A and 3B and page 4, paragraph 51; a first set of the plurality of antenna elements/(phased array 10A) is configured to operate in a Time Division Duplex (TDD) mode/time division diplex), 
in the TDD mode (see Figures 3A and 3B and page 4, paragraph 51; in the TDD mode/time division diplex), the first set of the plurality of antenna elements is configured to transmit and receive (see Figures 3A and 3B and page 4, paragraph 51; the first set of the plurality of antenna elements/(phased array 10A) is configured to transmit/transmitting and/and receive/receiving).
Although McMorrow discloses a radio frequency (RF) unit as set forth above,
McMorrow does not explicitly disclose “and a second set of the plurality of antenna elements is configured to operate in a Cross Division Duplex (XDD) mode” or “in the XDD mode, the second set of the plurality of antenna elements is configured to only receive and not transmit”.
However, Van der Velde discloses a radio frequency (RF) unit comprising: 
an antenna array comprising a plurality of antenna elements, wherein:
a second set of the plurality of antenna elements is configured to operate in a Cross Division Duplex (XDD) mode (see Figure 1 and paragraph 112; a second set of the plurality of antenna elements/(the devices shown in Figure 1 are dual mode) is configured to operate in a Cross Division Duplex (XDD) mode/xDD mode); and
in the XDD mode, the second set of the plurality of antenna elements is configured to only receive and not transmit (see Figure 1 and paragraphs 112-113; the second set of the plurality of antenna elements/(the devices shown in Figure 1 are dual mode) is configured to only receive/(FDD mode) and not transmit/and not TDD mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a second set of the plurality of antenna elements is configured to operate in a Cross Division Duplex (XDD) mode” or “in the XDD mode, the second set of the plurality of antenna elements is configured to only receive and not transmit” as taught by Van der Velde in the system of McMorrow to indicate the dual-mode capabilities to the network (see page 1, paragraph 3, lines 5-6 of Van der Velde).
Regarding Claim 11, McMorrow discloses a method of operation of a radio frequency (RF) unit, comprising: 
transmitting and receiving (see Figures 3A and 3B and page 4, paragraph 51; transmitting/transmitting and/and receiving/receiving), in a TDD mode (see Figures 3A and 3B and page 4, paragraph 51; in a TDD mode/time division diplex), first transmit and first receive signals via a first set of a plurality of antenna elements of an antenna array of the RF unit (see Figures 3A and 3B and page 4, paragraph 51; first transmit and first receive signals via a first set of a plurality of antenna elements of an antenna array/(phased array 10A) of the RF unit/AESA system 10 contains an RF unit).
Although McMorrow discloses a radio frequency (RF) unit as set forth above,
McMorrow does not explicitly disclose “receiving, in a XDD mode, second receive signals via a second set of the plurality of antenna elements of the antenna array of the RF unit”.
However, Van der Velde discloses a method of operation of a radio frequency (RF) unit, comprising: 
receiving (see Figure 1 and paragraphs 112-113; receiving/FDD mode), in a XDD mode (see Figure 1 and paragraph 112; in a XDD mode/xDD mode), second receive signals via a second set of the plurality of antenna elements of the antenna array of the RF unit (see Figure 1 and paragraphs 112-113; second receive signals via a second set of the plurality of antenna elements of the antenna array/(the devices shown in Figure 1 are dual mode) of the RF unit/eNB or UE contains an antenna array of the RF unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, in a XDD mode, second receive signals via a second set of the plurality of antenna elements of the antenna array of the RF unit” as taught by Van der Velde in the system of McMorrow to indicate the dual-mode capabilities to the network (see page 1, paragraph 3, lines 5-6 of Van der Velde).

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jöngren et al (US 2012/0201163 A1) discloses Efficient Use of Reference Signal Symbol Resources In A Hierarchical Heterogeneous Cell Deployment.  See Figure 5 and paragraphs 54, 60 and 77. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469